i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION


                                             No. 04-09-00713-CR

                                            IN RE Jason MIEARS

                                              Original Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 11, 2009

PETITION DENIED

           On November 2, 2009, relator Jason Miears filed a petition entitled “Petition for Writ of Quo

Warranto” in which he complains his appointed counsel has failed to provide him copies of

discovery received by his counsel from the State. He asks this court to issue a writ to force his

appointed counsel to furnish him with copies of all discovery.

           A writ of quo warranto is an extraordinary remedy used to determine disputed questions

about the proper person entitled to hold a public office and exercise its functions, or to question the

existence of a public corporation or district and its right to act. State ex rel. Angelini v. Hardberger,




          … This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, in the 379th
           1

Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                            04-09-00713-CR

932 S.W.2d 489, 490 (Tex. 1996) (citing State ex. rel Jennett v. Owens, 63 Tex. 261, 270 (1885))

(person holding public office); Save Our Springs Alliance, Inc. v. Lazy Nine Mun. Util. Dist. ex rel

Bd. of Directors, 198 S.W.3d 300, 310 (Tex. App.—Texarkana 2006, pet. denied) (special-law

municipal utility water district). Relator’s petition is wholly unrelated to the issues for which a writ

of quo warranto is available, and therefore is an improper vehicle for obtaining the relief sought by

relator.

           Even if we interpret relator’s petition as a petition for writ of mandamus, he is still not

entitled to relief. This court’s writ power is limited to issuance of writs necessary to enforce our

jurisdiction, writs of habeas corpus in civil cases, and writs of mandamus against a (1) judge of a

district or county court in our district, (2) judge of a district court acting as a magistrate at a court

of inquiry in our district. See TEX . GOV ’T CODE ANN . § 22.221 (Vernon 2004). Relator’s request

has no relationship to our jurisdiction, arises out of a criminal case, and is directed against his

appointed counsel, not a judge as described in that statute.

           Based on the foregoing, we deny relator’s petition. TEX . R. APP . P. 52.8(a).



                                                                 PER CURIAM



DO NOT PUBLISH




                                                    -2-